DETAILED ACTION
	The current Office Action is in response to the papers submitted 08/11/2022.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the management device" in line 8.  There is no previous mention of a management device in the claim or any base claim.  There is insufficient antecedent basis for this limitation in the claim.  It will be assumed that the management device is similar to the primary storage apparatus from claim 3 and the management device in claim 10 that sends out a write request.  
Claim 20 is marked as being amended.  There are no amendment markings in the claims.  It is unclear if the claim is actually meant to be amended or not.  Claim 20 is being rejected based on how it is presented on 07/22/2022 with no amendment marking even though it is indicated as being “Currently Amended”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 8 – 11, and 15 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) in view of Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai.
With regard to claim 1, Lyakhovitskiy teaches determining, by a system [100, Fig 1] comprising a processor [106, Fig 1] and based on a group of storage apparatuses [112, Fig 1] of a storage system [100, Fig 1; The system stores data making it a storage system], a number of at least one first storage apparatus [114, 116, and 118, Fig 1] that store respective copies of a record entry of record entries [604, Fig 6; Paragraphs 0014, 0016, 0023, 0026 and 0030 – 0035; Storing mirrored data from the logs shows there is a determination of how many drives to engage to perform the write that is based in part on the group of cache drives since the number of first storage apparatus cannot be higher than the number of overall cache drives] of to-be-stored data in respective logs [112, 130, 132, and 134, Fig 1; Paragraphs 0013 and 0022 – 0023; Each cache is a log of data that is to be written to the hard drives], wherein each of the at least one first storage apparatus is persistent [Paragraphs 0013 and 0022; A SSD cache is non-volatile] and wherein the group of storage apparatuses [112, Fig 1] comprises the at least one first storage apparatus [114, 116, and 118, Fig 1];
determining that the number is greater than a threshold number [122, Fig 1; Paragraphs 0014, 0016, 0023, 0026, 0030 – 0035; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache to the drives.  When the data is mirrored the number of drives that need to be engaged is higher than 1]; and 
in response to determining that the number is greater than the threshold number, writing the respective copies of the record entry into corresponding respective memory tables [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] from the respective logs where the to-be-stored data is located [112, Fig 1; Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives].
However, Lyakhovitskiy may not specifically disclose the limitation of data in the corresponding respective memory tables is to be written to a second storage apparatus of the storage system.
Yanai discloses data in the corresponding respective memory tables is to be written to a second storage apparatus of the storage system [Figs 7 – 8 and 19 – 20, Paragraphs 0076 – 0077, 0108 – 0111, and 0136 – 0141].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanai in Lyakhovitskiy, because it provides a remote backup of data transparent to the host for data integrity [Paragraphs 0010 – 0012].
Regarding claim 2, Lyakhovitskiy the storage system [100, Fig 1; The system stores data making it a storage system] comprises a plurality of persistent storage apparatuses [Paragraphs 0013 and 0022; Both an SSD and a hard drive are non-volatile], and determining the number of the at least one first storage apparatus comprises [114, 116, and 118, Fig 1; [604, Fig 6; Paragraphs 0014, 0016, 0023, 0026 and 0030 – 0035; Storing mirrored data from the logs shows there is a determination of how many drives to engage to perform the write that is based in part on the group of cache drives since the number of first storage apparatus cannot be higher than the number of overall cache drives]:
one of the plurality of persistent storage apparatuses [Paragraphs 0013 and 0022; A SSD cache is non-volatile] comprises a copy of the respective copies of the record entry [Paragraphs 0013, 0022 – 0023, 0030 - 0035; The cache is a log of data that is to be written to the hard drives]; and
determining the persistent storage apparatus as the at least one first storage apparatus [114, 116, and 118, Fig 1; Paragraphs 0030 – 0035; The first cache that is accessed is determined to be the first].
Yanai discloses receiving an acknowledgment message [409 and 410, Fig 7] from storage apparatus [28, Fig 1] of a plurality of storage apparatuses [28 and 64, Fig 1], the acknowledgment message [409 and 410, Fig 7] indicating that the log stored in the storage apparatus [28, Fig 1] comprises a copy of the respective copies of the record entry [409 – 410, Fig 7; Paragraphs 0125 – 0126; The device end is an acknowledgement that is received indicating the cache/log stores a copy of data].
Regarding claim 3, Lyakhovitskiy teaches writing the respective copies of the record entry [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] comprises:
in response to determining that the number is greater than the threshold number, sending a write request from a primary storage apparatus [102, Fig 1; 604, 606, and 608, Fig 6; Paragraphs 0021, 0030 – 0035, 0081 – 0083; The computing device is a management device that manages the entire system and sends out write commands based on the destaging threads when the threshold is exceeded] to secondary storage apparatuses [116 and 118, Fig 1] of the at least one first storage apparatus [114, 116, and 118, Fig 1], as a result of which respective copies of the record entry are written from the respective logs [112, Fig 1] into the corresponding respective memory tables [154, Fig 1; Paragraphs 0030 – 0035; A cache drive and associated drive is a storage apparatus.  The threads determine a number of storage drives to write data to from the cache when a certain number of drives are identified as having related data in a cache to write to the drive], wherein the primary storage apparatus is configured to store a first copy of the record entry [102, Fig 1; 604, 606, and 608, Fig 6; Paragraphs 0021, 0030 – 0035, 0081 – 0083; MPEP 2111.04(II); The computing device stores the first copy of any entry that is stored in the logs in the cache before it is sent to cache and also sends out the signals to write the data from the logs another storage device.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of a number being greater then a threshold which is not required].
Regarding claim 4, Lyakhovitskiy teaches in response to determining that the number is not greater than the threshold number, removing the respective copies of the record entry from the respective logs [112, Fig 1; Paragraphs 0030 – 0034, 0036, 0049, and 0066; MPEP 2111.04(II); Entries are removed from the log when the number is less than the threshold, such as 8, until another threshold is reached.  Also, after a row is written from the log and a confirmation is received the entry in the log is removed.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of a number not being greater than a threshold which is not required].
Claims 8 – 10 are the corresponding device of claims 1 – 3 and are rejected using the same prior art using similar reasoning.
Regarding claim 11, Lyakhovitskiy teaches writing the respective copies of the record entry comprises [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] comprises:
removing the respective copies of the record entry from the respective logs [112, Fig 1; Paragraphs 0033, 0036, 0049, and 0066; After a row is written from the log and a confirmation is received the entry in the log is removed]. 
Claims 15 - 18 are the corresponding program product of claims 1 – 4 and are rejected using the same prior art using similar reasoning.

Claims 5 – 6, 12 – 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy in view of Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claims 1, 8, and 15 above, and further in view of Mandic (Pat 10,521,309) referred to as Mandic.
Regarding claim 5, Lyakhovitskiy teaches writing the to-be-stored data into a corresponding memory table [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage] from the log [112, Fig 1] where the to-be-stored data is located [112, Fig 1; Paragraphs 0013 and 0022 – 0023; The cache is a log of data that is to be written to the hard drives].
However, Lyakhovitskiy in view of Yanai may not specifically disclose the limitations of determining a size of stored data in a first memory table of the corresponding respective memory tables and in response to determining that the size of the stored data is greater than a threshold size, writing the stored data in the first memory table from the at least one first storage apparatus where the first memory table is located to the second storage apparatus.
Mandic discloses determining a size of stored data [308, Fig 3] in a first memory table of the corresponding respective memory tables and in response to determining that the size of the stored data is greater than a threshold size, writing the stored data in the first memory table from the at least one first storage apparatus where the first memory table is located [308 and 310, Fig 3; Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The memory in the client that stores the source data is the first storage apparatus and the location in the memory is the memory table.  When the size of identified files reaches a threshold size the associated backup buffer is sent to backup the data in the files] to the second storage apparatus [102, Fig 1; MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of the size of the stored data is greater than a threshold size which is not required].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mandic in Lyakhovitskiy in view of Yanai, because it increases the backup speed by increasing the reading of sequential data [Column 2, Lines 21 – 53].
With regard to claim 6, Mandic teaches the threshold size is determined based on a maximum capacity of the at least one first storage apparatus where the first memory table is located [Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The size of the identified files at most can be the capacity of the storage device they are on meaning the threshold would be less than the capacity or the size would never trigger the backup operation].
Claims 12 – 13 and 19 are the corresponding device and program product of claims 5 – 6 and are rejected using the same prior art using similar reasoning.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy in view of Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai as applied to claim 1 and 8 above, and further in view of Anonymous (Overview) referred to as Anonymous.
With regard to claim 7, Lyakhovitskiy teaches in response to determining that the number is greater than a threshold number, writing the to-be-stored data into a corresponding memory tables [154, Fig 1; Paragraphs 0030 – 0036; Once it is determined there is enough data cached to utilize a threshold number of drives the data is written from the cache 112 to the tables 154 of main storage].
However, Lyakhovitskiy in view of Yanai may not specifically disclose the limitation of the memory is a part of respective tree structures of the storage system.
Anonymous discloses the memory is a part of respective tree structures of the storage system [Pages 1 – 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Lyakhovitskiy in view of Yanai, because the structure is quick to search along with insertion and deletion operations being as fast as a linked list [Page 1].
Claim 14 is the corresponding device claim of claim 7 and is rejected using the same prior art using similar reasoning.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No.: US 2014/0379988) referred to as Lyakhovitskiy in view of Yanai et al. (Pub. No.: US 2006/0005074) referred to as Yanai in view of Mandic (Pat 10,521,309) referred to as Mandic as applied to claim 19 above, and further in view of Anonymous (Overview) referred to as Anonymous.
With regard to claim 20, Mandic teaches the threshold size is determined based on a maximum capacity of the at least one first storage apparatus where the first memory table is located [Column 2, Lines 58 – 67; Column 3, Lines 1 – 38; Column 4, Lines 4 – 67; Column 5, Lines 1 – 10; The size of the identified files at most can be the capacity of the storage device they are on meaning the threshold would be less than the capacity or the size would never trigger the backup operation]
However, Lyakhovitskiy in view of Yanai in view of Mandic may not specifically disclose the limitation of the memory is a part of respective tree structures of the storage system.
Anonymous discloses the memory is a part of respective tree structures of the storage system [Pages 1 – 3].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Lyakhovitskiy in view of Yanai in view of Mandic, because the structure is quick to search along with insertion and deletion operations being as fast as a linked list [Page 1].

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 8 – 12 that Lyakhovitskiy fails to teach newly amended limitations to claims 1 – 4, 8 – 11, and 15 – 18.  After careful consideration of the Applicant’s Arguments the Examiner respectfully disagrees.  
The rejections of claims 1 – 4, 8 – 11, and 15 – 18 have been updated in view of the new amendments to the claims.  
  The Applicant argues on pages 12 – 13 that the remaining dependent claims are not obvious since the previous additional references fail to remedy the argued deficiencies of Lyakhovitskiy.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
As indicate above, the rejections of claims 1 – 4, 8 – 11, and 15 – 18 have been updated in view of the amendments including introducing new art due to an updated search of the prior art.  The rejections of claims 5 – 7, 12 – 14, and 19 – 20 have also been updated similarly in view of the amendments to the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136